Citation Nr: 1132476	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-27 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and two sons.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to July 1952, with additional service in the Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran has since moved, and jurisdiction changed to St. Petersburg, Florida.  

In the November 2009 rating decision, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a back condition.  The RO cited a January 1967 "rating decision" as the initial denial of the Veteran's claim for a spine disability.  Upon review, the Board notes that the cited January 1967 "rating decision" was a request for information.  As the Veteran never responded to the request, and a decision was never rendered, the Board considers the December 1966 claim abandoned, and as such, will address the current claim on appeal on the merits.  38 C.F.R. § 3.158 (a) (2010). 

The Veteran, his spouse and children appeared and testified at a videoconference hearing in June 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

FINDINGS OF FACT

Lumbosacral spine disability resulted from an in-service injury, and resulted in a medical discharge from Reserve service.



CONCLUSION OF LAW

A lumbosacral spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to for service connection for a lumbosacral spine disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. See 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.

According to 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received. Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Factual Background and Analysis

The Veteran contends that he suffers from a low back disability due to an incident in service where he caught a falling diesel fuel drum.

Service treatment records note that on March 1, 1951 the Veteran was examined and found qualified for "extended active duty."  He did not note any back symptoms at that time.  A report of medical examination from June 1952, which focused on a cardiac symptom, noted a normal examination of the spine.  There is no available accompanying report of medical history.  On a report of medical history from February 1957 the Veteran noted he was in good condition except for the damaged discs in his spine.  He reported treatment from Dr. R.S. in Detroit, Michigan for severe back pains.  He reported Dr. R.S. found ruptured discs in his spine.  A February 1957 examination noted the Veteran had chronic mechanical derangement of the back with chronic back strain.  It refers to an attached orthopedic consultation; however, that consultation is not of record.  An additional February 1957 record noted that the Veteran was examined and found to not be physically qualified for duty, including for extension of enlistment in the U.S. Marine Corps Reserves.  

The Veteran initially filed a claim for service connection for his spine in December 1966, and noted that he injured his spine in Korea in 1951 or 1952.  In January 1967, the RO in Detroit, Michigan wrote to the Veteran and requested that he provide a personal statement relating how, when, and where he acquired his disability.  There is no indication the Veteran replied to this request, and the December 1966 claim is considered abandoned.

A February 2008 MRI showed severe degenerative arthritis and multilevel disc disease, disc herniations at multiple levels with complex osteophyte component and scarring and canal stenosis L2-3 through L4-5 and borderline at L5-S1.

In February 2009, the Veteran filed a new claim for service connection for a lumbar spine disability.

In June 2010, the Veteran provided a statement that he injured his spine in 1951 in Korea while assisting in placing a 50 gallon drum of diesel fuel on a rack.  He stated he immediately felt pain in his back and sought treatment.  He was given aspirin.  After returning home he saw an orthopedic specialist who worked for the Navy who stated that his back would progressively worsen with time.  He stated that this specialist informed the service, and without his knowledge "had [him] medically discharged."

During his June 2011 videoconference hearing the Veteran and his wife both testified that he did not have a low back disability prior to being placed on active duty during the Korean War and that when he returned from Korea he had a low back disability.  The Veteran stated he was in the Reserves, but was placed on extended active duty and sent to Korea between 1951 and 1952.  He stated that while supervising a group of Korean soldiers in placing diesel fuel drums on racks, the Korean soldiers nearly dropped a drum due to cold hands.  He then reached forward to stabilize it while it was falling and immediately had back pain.  He sought medical attention, and was given Aspirin and put on bedrest for nearly a week.  He stated that after he returned home he was eventually sent by the military to see a physician, who found that his spine was permanently damaged.  He stated he never requested a discharge from service, but that the physician requested it.  He worked in sales subsequent to service, and reported that it was not a physically demanding job.  His wife testified that he sent her a letter from Korea stating that he had injured his low back.  Also, the Veteran and his wife both stated that the Veteran had chronic back pain since returning from service in Korea.  His sons testified that their father had back pain for as long as they could remember, and both were born in the mid-late 1950s.

In July 2011, a VA physician provided a positive nexus opinion between the Veteran's instant low back pain while helping to stabilize a falling 50-gallon fuel drum and his current persistent low back pain and lifelong back condition.

Additionally, in July 2011, the Veteran's representative supplied copies of records from the National Personnel Records Center.  One record from April 2011 noted that a DD Form 214 was not issued for the Veteran because he had no active service or service less than 90 consecutive days of active duty for training, and cited attached administrative remarks.  The administrative remarks note he was assigned to extended active duty on March 1, 1951.  He was classified in "Special Reserve Category 'E'" in April 1951.  The Articles of the Uniform Code of Military Justice were explained to the Veteran in August 1951, and his enlistment was involuntarily extended by ALNAV 66-51, and modified to expire in May 1952.   He was noted to have been discharged February 10, 1954.  A second administrative record noted he service on active duty from March 1, 1951 to July 6, 1952.  He was also noted to have foreign service from September 15, 1951 to June 18, 1952.  On February 10, 1957 he was found not qualified for reenlistment by reason of chronic mechanical derangement of the back with chronic back strain.

While the April 2011 letter from the National Personnel Records Center noted that the Veteran did not have active duty for 90 consecutive days, the subsequent attached administrative records shows that he had active duty service from March 1, 1951 to July 6, 1952.  

The Board finds the testimony of the Veteran, his wife of 60 years, and his two children to be credible.  This testimony alleges an injury in Korea for which the Veteran was placed on bedrest.  While there are no service treatment records between June 1952, which addressed a cardiac abnormality, and February 1957 when the Veteran was medically discharged from the Reserve, the Board will provide the Veteran with the benefit of the doubt that his injury occurred during active service.  The Veteran initially sought service connection in 1966 and has alleged the same conditions of his injury throughout the record.  His wife has corroborated his testimony that he was injured in Korea.  Lastly, a VA physician has provided a positive nexus opinion between the Veteran's alleged injury and his current back disability.  

In conclusion, service connection is awarded.  The evidence of record shows that the Veteran was injured in service, and that he was diagnosed with mechanical derangement of the back by a private physician within five years of his reported injury date (and while still in the Reserve).  As such, the Board finds that the requirements for service connection for a lumbosacral spine disability have been met.


ORDER

Entitlement to service connection for a lumbosacral spine disability is allowed.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


